Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00319-CR

                                       Shy Angelo CASARES,
                                             Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR1070
                          Honorable Kevin M. O’Connell, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: May 6, 2020

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant Shy Angelo Casares entered a plea of nolo contendere to aggravated assault with

a deadly weapon. The trial court deferred a finding of guilt, placed him on community supervision

for five years, and assessed a fine of $1500. The State later moved to revoke his community

supervision on two grounds.

           At a hearing on the motion to revoke, Casares pled “true” to violating two conditions of

his community supervision. The trial court then revoked his community supervision, adjudicated

him guilty, sentenced him to two years’ confinement, and assessed a fine of $1500.
                                                                                       04-19-00319-CR


       Casares’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Casares with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Casares did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw is

granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be

appointed. Should Casares wish to seek further review of this case by the Texas Court of Criminal

Appeals, he must either retain an attorney to file a petition for discretionary review or he must file

a pro se petition for discretionary review. Any petition for discretionary review must be filed

within thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely

motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3. Any

petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See id. R. 68.4.

                                                  Beth Watkins, Justice

Do Not Publish




                                                 -2-